Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Request for Continuing Examination filed on 12/17/2021 and amendment filed on 11/22/2021 have been entered. Claims 1-3, 7-13 and 17-23 are now pending in the application. Claim 11 has been amended, and claim 15 has been canceled by the Applicant. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted on 06/22/2018 are acceptable for examination purposes. The drawings were previously objected since they were not depicting the claimed phrase limitation for ”a color shift of the single narrow band of visible light is less than 30° measured in Lab color space when viewed from angles between 0° and 45° relative to a direction normal to an outer surface of the multilayer thin film” as recited in amended claims 1 and 11. However, as explained in Applicant’s Remarks (09/14/2021) it is the structure and materials used in the multilayer film that result in such color reflected from the multilayer film, as skilled person would understand that the structure of the multilayer thin film results in property that "a color shift of the single narrow band of visible light is less than 30° measured in Lab color space as viewed from angles between 0° and 45° relative to a direction normal to an outer surface of the multilayer thin film", and since Applicant noted that figures 1A-1B, 2A-2C, and 5 depict embodiments of such structures of the multilayer films described in the present application.

Claim Interpretations

Claims 1-3, 7-13 and 17-23 are interpreted as follows:  Claims 1 and 11 recited the limitations “multilayer thin film configured to reflect a single narrow band of visible light when exposed to broadband electromagnetic radiation including visible light”, and that this single narrow band of visible light comprises “a color shift of the single narrow band of visible light is less than 30° measured in Lab color space as viewed from angles between 0° and 45° relative to a direction normal to an outer surface of the multilayer thin film”. However, these limitations include functional properties that result from the recited structures, as explained by the Applicant in the above Drawings section above, i.e. that it is the structure and materials used in the multilayer film that results in such color reflected from the multilayer film, as skilled person would understand that the structure of the multilayer thin film results in property that "a color shift of the single narrow band of visible light is less than 30° measured in Lab color space as viewed from angles between 0° and 45° relative to a direction normal to an outer surface of the multilayer thin film". Therefore that above functional language will be treated to the extent of the recited structural elements of the multilayer film, and are considered met due to the same recited structures.  Note that because the prior art device meets all the structural limitations of the claimed apparatus it therefore also meets the limitation regarding such specific use of the multilayer film as reflector. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”. The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). See MPEP § 2114. Additionally, if the structure of the claimed system, as identified, is the same as that claimed, it must inherently perform the same function of reflecting light.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-10, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banerjee et al. (hereafter Banerjee, of record) US 20160245969 A1. 
In regard to independent claim 1, Banerjee taches (see Figs. 1-11) a multilayer thin film that reflects an omnidirectional structural color (i.e. as e.g. omnidirectional high chroma red structural color multilayer thin film, 10, 12, see paragraphs [02, 04-06, 24-27, 37-38, 39-42], see e.g. Figs. 1-3, 7-11) comprising: 

an iron oxide dielectric absorbing layer extending across the reflective core layer (i.e. absorber layer e.g. 122, 120, Fe2O3, with 5-500 nm thickness, where specifically example of Figs. 1C, 2 is using Al reflector with Fe2O3 as dielectric absorber, and example of Fig. 8,7 is naming Fe2O3 as first dielectric material for the dielectric absorbing layer, see expressly disclosed in paragraph [38] and paragraphs [05-06, 24-26, 35, 37-38], and as taught in claims 2, 5, 11, 13, and 19-20, and depicted in Fig. 8 as layer material 122); 
a tungsten semi-transparent absorbing layer extending across the dielectric absorbing layer (i.e. as transparent absorber 124, as tungsten (W), with thickness 5-20 nm, where specifically example of Fig. 8 names tungsten (W) as material among a small, finite group of preferred materials for the transparent absorber layer, see expressly disclosed in paragraph [38] and paragraphs [05-06, 24-26, 38], and as taught in claims 2, 5, 11, 13, and 19-20, and depicted in Fig. 8 as layer material 124); and 
an outer layer extending across the semi-transparent absorbing layer (i.e. as outer dielectric layer 130, of e.g. ZnS, MgF2, thickness of less than 2QW, paragraphs [05-06, 24, 37-38]), wherein the outer layer is formed from a dielectric material (i.e. as outer dielectric layer 130, e.g. ZnS, MgF2, paragraphs [05-06, 24, 37-38]), 
wherein the multilayer thin film  (e.g. 10, 12) is configured to reflect a single narrow band of visible light from broadband electromagnetic radiation including visible light (i.e. as multilayer thin film 10, 12 reflects a single narrow band of visible light when exposed to white light i.e. including visible light, see Abstract, paragraphs [05-06, 37-38, 39-41], as depicted in e.g. Figs. 9-10; note that the above limitation is treated to the extent of the recited structures (see Claim Interpretation section above). Because the prior art device meets all the structural limitations of the claimed apparatus it therefore also meets the limitation regarding usage of the multilayer film as reflector. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and 
a hue between 0° and 120° in the Lab color space (i.e. see hue paragraphs [5-6, 26-27, 42], and as depicted in Figs. 2-3, 11); 
a color shift of the single narrow band of visible light is less than 30° measured in Lab color space as viewed from angles between 0° and 45° relative to a direction normal to an outer surface of the multilayer thin film (i.e. as single narrow band color, hue shift of less than 30 ° on the Lab color space as the multilayer thin film is viewed at angles between 0-45°, see  paragraphs [5-6, 26-27, 39-42], and as is depicted in Figs. 2-3, 9-11, notably the combination of Figs. 2 and 10 due recited multilayer structures of the thin film; see above claim interpretation sections, because the prior art device meets all the structural limitations of the claimed apparatus it therefore also meets the limitation regarding usage of the multilayer film as reflector with such color shift. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely 

Regarding claims 2, and 3, Banerjee taches (see Figs. 1-11) that the reflective core layer is formed from Al, Ag, Pt, Sn, Au, Cu, brass, bronze, TiN, Cr, or combinations thereof, and that one or more of:  the reflective core layer has a thickness between 50 nm and 200 nm (i.e. as reflector layer 110, e.g. Al, or  Pt, Sn, Au, Cu, brass, with thickness 5-200 nm, paragraphs [05-06, 24, 37-38]); or  the dielectric absorbing layer has a thickness between 5 nm and 500 nm (i.e. absorber layer e.g. 122, Fe2O3 or TiN, or combination thereof with 5-500 nm in thickness, paragraphs [05-06, 24, 37-38]). 
Regarding claims  7, Banerjee taches (see Figs. 1-11) that the semi-transparent absorbing layer has a thickness between 5 nm and 20 nm (i.e. as transparent absorber e.g. 124, of e.g. W, Cr, Ge, Ni, stainless steel, Pd, Ti, Si, V, TiN, Co, Mo, Nb, or Fe2O3, with thickness 5-20 nm, paragraphs [05-06, 24, 37-38]).  
Regarding claims 8 and 9, Banerjee taches (see Figs. 1-11) that the outer layer is formed from a dielectric material selected from the group consisting of ZnS, ZrO2, CeO2, TiO2, or combinations 
Regarding claim 10, Banerjee taches (see Figs. 1-11) that wherein the reflective core layer is formed from Al (reflector layer 110, of e.g. Al, paragraphs [05-06, 24-26, 37-38], see specifically example of Figs. 1C, 2 using Al reflector and Fe2O3 as dielectric absorber, and example of e.g. Fig. 8,7 naming Al as first material for reflector layer, paragraphs [37-38], and claims 2, 5, 11, 13, and 19-20), and the outer layer is formed from ZnS, TiO2, or combinations thereof (i.e. as outer dielectric layer 130, of ZnS, where example of Fig. 8 names ZnS as first material for outer layer, paragraphs [05-06, 24, 37-38]).  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 17-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (hereafter Banerjee, of record) US 20160245969 A1, in view of Argoitia et al. (hereafter Argoitia)  US 20030190473 A1, and further in view of Phillips et al. (hereafter Phillips) US 6569529 B1. 
In regard to independent claim 11, Banerjee taches (see Figs. 1-11) a multilayer thin film that reflects an omnidirectional structural color (i.e. as e.g. omnidirectional high chroma red structural color multilayer thin film, 10, 12, see paragraphs [02, 04-06, 24-27, 37-38, 39-42], see e.g. Figs. 1-3, 7-11) comprising: 
a reflective core layer (reflector layer 110, e.g. Al, thickness 5-200 nm, paragraphs [05-06, 24, 37-38]); 
a protective layer on the reflective core layer (i.e. as protective coating, part of the multilayer, see reference to paragraph [0037]);
a dielectric absorbing layer extending across at least a portion of the protective layer, the dielectric absorbing layer is formed from Fe2O3, TiN, or combinations thereof (i.e. absorber layer e.g. 122, 120 e.g. as DA layer Fe2O3, TiN, or combination thereof with e.g. 5-500 nm thickness, extending across  protective coating, see paragraphs [05-06, 24, 37-38, 35-36]); 
a semi-transparent absorbing layer extending across the dielectric absorbing layer (i.e. as transparent absorber e.g. 124, of e.g. W, Cr, Ge, Ni, stainless steel, Pd, Ti, Si, V, TiN, Co, Mo, Nb. Fe2O3, with thickness 5-20 nm, paragraphs [05-06, 24, 37-38]); and 
an outer layer extending across the semi-transparent absorbing layer (i.e. as outer dielectric layer 130, of e.g. ZnS, MgF2, thickness of less than 2QW, paragraphs [05-06, 24, 37-38]), wherein the outer layer is formed from a dielectric absorbing material or a dielectric material (i.e. as outer dielectric absorbing layer 130, e.g. ZnS, MgF2, paragraphs [05-06, 24, 37-38]), 
wherein the multilayer thin film  (e.g. 10, 12)  is configured to reflect a single narrow band of visible light from broadband electromagnetic radiation including visible light (i.e. as multilayer thin film 10, 12 reflects a single narrow band of visible light when exposed to white light, i.e. including visible light, see Abstract, paragraphs [05-06, 37-38, 39-41], as depicted in e.g. Figs. 9-10; note that this limitation is treated given the Claims interpretation section above, to the extent of the recited structure, and because the prior art device meets all the structural limitations of the claimed apparatus it therefore also meets the limitation regarding usage of the multilayer film as reflector. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and 
a hue between 0° and 120° in the Lab color space (i.e. see hue paragraphs [5-6, 26-27, 42], and as depicted in Figs. 2-3, 11); and
a color shift of the single narrow band of visible light is less than 30 degrees measured in Lab color space as viewed from angles between 0° and 45° relative to a direction normal to an outer surface of the multilayer thin film (i.e. as single narrow band color, hue shift of less than 30 ° on the Lab color space as the multilayer thin film is viewed at angles between 0-45°, see paragraphs [5-6, 26-27, 39-42], and as is depicted in Figs. 2-3, 9-11, notably the combination of Figs. 2 and 10 due recited multilayer structures of the thin film; see above claim interpretation section, and because the prior art device meets all the structural limitations of the claimed apparatus it therefore also meets the limitation regarding usage of the multilayer film as reflector with such color shift. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and 
But Banerjee is silent that three is the protective layer that is directly encapsulating the reflective core layer, and is formed from SiO2, ZrO2, CeO2, Al2O3, or combinations thereof, and that is the protective layer has a thickness between 5 nm and 50 nm.
However, Argoitia teaches in the same field of invention of Chromatic diffractive pigments and foils (see e.g. Figs. 5-8, Title, Abstract, paragraphs [02, 17-22, 55-60, 96-99, 104-110]), and further teaches that the protective layer is extending across and directly  encapsulating the reflective core layer (i.e. as in multilayer pigment flakes and foils are formed with encapsulating coating(s) as dielectric layer(s) 42 (or 54a,b) that is extending and directly  encapsulating around reflector layer 44 (or 52), see paragraphs [104-110, 96-99], as depicted in Fig. 5 and 6) and that the protective layer is formed from SiO2, ZrO2, CeO2, Al2O3, or combinations thereof (as encapsulation layer dielectric layer 42 (or 54a,b) is formed of dielectric material high or low, including  ZrO2, Al2O3, SiO2 and their combinations, paragraphs [104, 110, 98-99], thus providing encapsulation of reflector layer with the encapsulating layer  which is a continuous layer composed of one material and having substantially the same thickness 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Argoitia of using encapsulating continuous dielectric layer that encapsulate the reflector layer to modify and encapsulate the metallic reflective core of multilayer thin film of Banerjee  in order to provide encapsulation of reflector layer with the encapsulating layer  which is a continuous layer composed of one material and having substantially the same thickness around the flake structure, and providing increased rigidity and durability, see Argoitia , paragraphs [105, 96]). 
Further, Phillips is in the same family as Argoitia and teaches of interference pigment flakes and foils (see e.g. Figs. 5-8,  including encapsulating coatings around a core reflector layer, see Title, Abstract, col. 1 lines 9-12, col. 2 line 35-col. 4 line 22, col. 6 line 7 – col. 7 line 22, col. 9 line 66-col. 10 line 60) and further teaches that is the protective layer has a thickness between 5 nm and 50 nm (i.e. as the core reflector layer can have multi-layer core structure with reflector sublayer surrounded by support layer(s) such as dielectric silicon oxide having thickens of at least 10 nm, where such thickness is chosen in order so that the dielectric sublayers do not substantially affect the color properties of the reflector sublayer, col. 9 line 66-col. 10 line 60).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply and specify the thickness of the dielectric protective layer encapsulating the reflective core layer of Banerjee-Argoitia according to teachings of Phillips and choose such thickness, e.g. at least 10 nm, in order so that the thickness of dielectric sublayer des not substantially affect the color properties of the reflector sublayer, (see Phillips, col. 9 line 66-col. 10 line 60).
  
Regarding claims 12 and 13, the Banerjee-Argoitia-Phillips combination teaches the invention as set forth above, and Banerjee further taches (see Figs. 1-11) that the reflective core layer is formed from Al, Ag, Pt, Sn, Au, Cu, brass, bronze, TiN, Cr, or combinations thereof, and that the reflective core 
Regarding claim 17, the Banerjee-Argoitia-Phillips combination teaches the invention as set forth above, and Banerjee further taches (see Figs. 1-11) that the dielectric absorbing layer has a thickness between 5 nm and 500 nm (i.e. absorber layer e.g. 122, Fe2O3 or TiN, or combination thereof with 5-500 nm in thickness, paragraphs [05-06, 24, 37-38]). 
Regarding claims 18 and 19, the Banerjee-Argoitia-Phillips combination teaches the invention as set forth above, and Banerjee further taches (see Figs. 1-11) that the semi-transparent absorbing layer is formed from W, Cr, Ge, Ni, stainless steel, Pd, Ti, Si, V, TiN, Co, Mo, Nb, ferric oxide, amorphous silicon, or combinations thereof, and that the semi-transparent absorbing layer has a thickness between 5 nm and 20 nm (i.e. as transparent absorber e.g. 124, of e.g. W, Cr, Ge, Ni, stainless steel, Pd, Ti, Si, V, TiN, Co, Mo, Nb, or Fe2O3, with thickness 5-20 nm, paragraphs [05-06, 24, 37-38]).  
Regarding claim 22, the Banerjee-Argoitia-Phillips combination teaches the invention as set forth above, and Banerjee further taches (see Figs. 1-11) that the reflective core layer is formed from Al (reflector layer 110, of e.g. Al, paragraphs [05-06, 24, 37-38]), the protective core is formed from SiO2 (i.e., as due to combination  with Argoitia, dielectric layer 42 (54a,b) silicon dioxide, see Argoitia, paragraphs [104, 99]), the dielectric absorbing layer is formed from Fe2O3 (i.e. absorber layer 122, of e.g. Fe2O3, paragraphs [05-06, 24, 37-38]), the semi-transparent absorbing layer is formed from W (i.e. as transparent absorber e.g. 124, of e.g. W, paragraphs [05-06, 24, 37-38]), and the outer layer is formed from Fe2O3, ZnS, or TiO2 (i.e. as outer dielectric layer 130, of e.g. ZnS, paragraphs [05-06, 24, 37-38], see also claim 1 above).  


Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (hereafter Banerjee, of record) US 20160245969 A1, in view of Argoitia et al. (hereafter Argoitia)  US 20030190473 A1 in view of Phillips et al. (hereafter Phillips) US 6569529 B1, and further in view of LeGallee (of record) US 6686042 B1. 
Regarding claim 20, the Banerjee-Argoitia-Phillips combination teaches the invention as set forth above, and Banerjee further taches (see Figs. 1-11) the outer layer (i.e. as outer dielectric layer 130, see paragraphs [05-06, 24, 37-38]) but is silent that it is formed from a dielectric absorbing material selected from the group consisting of Fe2O3, TiN, or combinations thereof.  
However, LeGallee teaches in the same field of invention of optically variable pigments and foils with enhanced color shifting properties (see e.g. Figs. 1-3, Title, Abstract, col. 1 l. 65-col. 2 l. 27, col. 3 l. 27-col. 4 l. 43, col. 5 line 1-47, col. 7 l. 36-col. 8 l. 5), and further teaches  that the outer layer is formed from a dielectric absorbing material selected from the group consisting of Fe2O3, TiN, or combinations thereof. (i.e. as multilayer pigment flakes and foils are formed with outer absorber coating layer 18, 18a,b as absorbing and dielectric layer  of e.g. TiN and TiN compounds, see col. 3 l. 27-col. 4 l. 43, col. 6 l. 62- col. 7 l. 35, in order to provide desired absorption properties, including such selective absorbing materials, see col. 3 l. 27-col. 4 l. 43, col. 6 l. 62- col. 7 l. 35). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of LeGallee of using outer layer coating such as absorbing dielectric layers to modify the outer layer of multilayer thin film of Banerjee in order to provide desired absorption properties, including such selective absorbing materials, see col. 3 l. 27-col. 4 l. 43, col. 6 l. 62- col. 7 l. 35). 
Regarding claim 21, the Banerjee-LeGallee in view of Phillips et al. (hereafter Phillips) US 6569529 B1. 
 combination teaches the invention as set forth above, and Banerjee further taches (see Figs. 1-11) that the outer layer has a thickness between 5nm and 500 nm (i.e. as outer dielectric layer 130, of e.g. ZnS, MgF2, with n  1.6 or greater having thickness of less than 2QW, i.e. physical thickness of about 200 nm or less, see paragraphs [05-06, 24, 37-38]).  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (hereafter Banerjee, of record) US 20160245969 A1.
Regarding claim 23, Banerjee further taches (see Figs. 1-11) that the outer layer comprises and TiO2 has a thickness greater than 0.1 QW to less than or equal to 4.0 QW where a control wavelength is  Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). (see MPEP §2144.07, also MPEP §2131.02,03)).


Response to Arguments

Applicant's arguments filed after Final Office Action in the Remarks dated 09/14/2021 have been fully considered but they are not persuasive. 
Specifically, Applicant argues on page 8 that the cited prior art of Banerjee does not anticipate the amended claim 1 because allegedly Banerjee does not disclose elements arranged as required by the claims, (1) “A multilayer thin film that reflects an omnidirectional structural color comprising ... an iron oxide dielectric absorbing ...; [and] a tungsten semi-transparent absorbing layer extending across the dielectric absorbing layer;” since Banerjee allegedly only discloses list of materials for dielectric absorbing layer that includes Fe2O3 and list for semi-transparent absorbing layer that includes W, but no express 
a multilayer thin film that reflects an omnidirectional structural color (i.e. as e.g. omnidirectional high chroma red structural color multilayer thin film, 10, 12, see paragraphs [02, 04-06, 24-27, 37-38, 39-42], see e.g. Figs. 1-3, 7-11) comprising: 
a reflective core layer (reflector layer 110, of e.g. Al, paragraphs [05-06, 24-26, 37-38], see specifically example of Figs. 1C, 2 using Al reflector and Fe2O3 as dielectric absorber, and example of e.g. Fig. 8,7 naming Al as first material for reflector layer, paragraphs [37-38], and claims 2, 5, 11, 13, and 19-20); 
an iron oxide dielectric absorbing layer extending across the reflective core layer (i.e. absorber layer e.g. 122, 120, Fe2O3, with 5-500 nm thickness, where specifically example of Figs. 1C, 2 is using Al reflector with Fe2O3 as dielectric absorber, and example of Fig. 8,7 is naming Fe2O3 as first dielectric material for the dielectric absorbing layer, see expressly disclosed in paragraph [38] and paragraphs [05-06, 24-26, 35, 37-38], and as taught in claims 2, 5, 11, 13, and 19-20, and depicted in Fig. 8 as layer material 122); 
a tungsten semi-transparent absorbing layer extending across the dielectric absorbing layer (i.e. as transparent absorber 124, as tungsten (W), with thickness 5-20 nm, where specifically example of Fig. 8 names tungsten (W) as material among a small, finite group of preferred materials for the transparent absorber layer, see expressly disclosed in paragraph [38] and paragraphs [05-06, 24-26, 38], and as taught in claims 2, 5, 11, 13, and 19-20, and depicted in Fig. 8 as layer material 124); and 
an outer layer extending across the semi-transparent absorbing layer (i.e. as outer dielectric layer 130, of e.g. ZnS, MgF2, thickness of less than 2QW, paragraphs [05-06, 24, 37-38]), wherein the outer layer is formed from a dielectric material (i.e. as outer dielectric layer 130, e.g. ZnS, MgF2, paragraphs [05-06, 24, 37-38]), 
wherein the multilayer thin film  (e.g. 10, 12) is configured to reflect a single narrow band of visible light from broadband electromagnetic radiation including visible light (i.e. as multilayer thin film 10, 12 reflects a single narrow band of visible light when exposed to white light i.e. including visible light, see 
a hue between 0° and 120° in the Lab color space (i.e. see hue paragraphs [5-6, 26-27, 42], and as depicted in Figs. 2-3, 11); 
a color shift of the single narrow band of visible light is less than 30° measured in Lab color space as viewed from angles between 0° and 45° relative to a direction normal to an outer surface of the multilayer thin film (i.e. as single narrow band color, hue shift of less than 30 ° on the Lab color space as the multilayer thin film is viewed at angles between 0-45°, see  paragraphs [5-6, 26-27, 39-42], and as is 
Therefore, Banerjee expressly teaches such multilayer thin film that reflects an omnidirectional structural color (i.e. as e.g. omnidirectional high chroma red structural color multilayer thin film, 10, 12, see paragraphs [02, 04-06, 24-27, 37-38, 39-42], see e.g. Figs. 1-3, 7-11) that comprises such reflective core layer (reflector layer 110, of e.g. Al, paragraphs [05-06, 24-26, 37-38], see specifically example of Figs. 1C, 2 using Al reflector and Fe2O3 as dielectric absorber, and example of e.g. Fig. 8,7 naming Al as first material for reflector layer, paragraphs [37-38], and claims 2, 5, 11, 13, and 19-20), 
first dielectric material for the dielectric absorbing layer, expressly disclosed in paragraph [38] and paragraphs [05-06, 24-26, 35, 37-38], and as taught in claims 2, 5, 11, 13, and 19-20, and depicted in Fig. 8 as layer material 122, and also the tungsten semi-transparent absorbing layer extending across the dielectric absorbing layer (i.e. as transparent absorber e.g. 124, as tungsten (W), with thickness 5-20 nm, where specifically example of Fig. 8 names tungsten (W) as material among a small finite group of preferred materials for the transparent absorber layer, as expressly disclosed in paragraph [38] and paragraphs [05-06, 24-26, 35, 37-38], and as taught in claims 2, 5, 11, 13, and 19-20, and depicted in Fig. 8 as layer material 122). 
Banerjee expressly teaches that reflective core layer as reflector layer 110, of e.g. Al, (paragraphs [05-06, 24-26, 35-38]), see specifically example of Figs. 1C, 2 using Al reflector and Fe2O3 as dielectric absorber, and example of e.g. Fig. 8,7 naming Al as first material for reflector layer, paragraphs [35-38], and claims 2, 5, 11, 13, and 19-20), and the iron oxide dielectric absorbing layer extending across the reflective core layer as absorber layer e.g. 122, 120, Fe2O3, with 5-500 nm thickness, where specifically example of Figs. 1C,2 is using Al reflector with Fe2O3 as dielectric absorber, where example of Figs. 5-6, 8,7 is expressly naming Fe2O3 as first dielectric material for the dielectric absorbing layer, (see paragraphs [05-06, 24-26, 35-38]), and additionally this is taught in claims 2, 5, 11, 13, and 19-20). 
Banerjee expressly teaches the tungsten semi-transparent absorbing layer extending across the dielectric absorbing layer, i.e. as transparent absorber e.g. 124, as tungsten (W), with thickness 5-20 nm, where specifically example of Fig. 8 names tungsten (W) as material among a small group of preferred materials for the transparent absorber layer, paragraphs [05-06, 24-26, 38], and as taught in claims 2, 5, 11, 13, and 19-20). Specifically, the example of Fig. 8 expressly names tungsten (W) as material among a small group of preferred materials for the transparent absorber layer. The tungsten is named in the same example of Fig. 8 and same paragraph [38] that notes Fe2O3 as the first material for the dielectric absorbing layer. Therefore Banerjee expressly teaches the example of multilayer thin film that reflects an 
It is noted that all layer materials are listed in same paragraph [38] and included and arranged in the same Example depicted in Fig. 8. The reflective Al core and Fe2O3 as dielectric absorber have been taught and explained in Figs. 1C, 2, as noted above, while tungsten as semi-transparent absorbing layer extending across the dielectric absorbing layer as transparent absorber 124, as tungsten (W), is expressly specified also in example of Fig. 8 that names tungsten (W) as material among a small finite group of preferred materials for the transparent absorber layer (see paragraphs [05-06, 24-26, 38], and as taught in claims 2, 5, 11, 13, and 19-20). Tungsten is not in a separate example or separate list, since both Fe2O3 and tungsten (W) are includes in lists of paragraph [38] and example of Fig. 8. Moreover, Figs. 5 and 6 expressly disclose particular specific multilayer thin film structures i.e. R/DA/TA/D where Fe2O3 is explicitly used as DA layer material along with the Al reflector layer. These specific examples in Figs. 5-6 use Cr as TA layer material, but Banerjee teaches that tungsten (W) is equivalent material for TA layer, since example of Fig. 8 names tungsten (W) as such material among a small finite group of preferred materials for the transparent absorber (TA) layer, not a large group of 50, 100 or more possible choices for such material layer. See specifically MPEP §2131.02 sec. III, where it is noted that it is held that a reference disclosure can anticipate a claim even if the reference does not describe "the limitations Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). See specifically MPEP §2131.02 sec. II.
Additionally, it is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  Therefore, the above argument under issue (1) is not persuasive. 
Applicant argues on page 7 regarding claim 11 and the cited prior art of Banerjee in combination with Argoitia have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
No additional substantial arguments were presented in the Remarks after page 11. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARIN PICHLER/Primary Examiner, Art Unit 2872